DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose that the body has a width intermediate said first lateral longitudinal edge and said second lateral longitudinal edge that is greater at the lower end than the upper edge, as recited in amended claim 7. The specification discloses that the “upper edge” is “8” (see paragraph 0025). Upper edge “8” is shown in Fig. 1 and does not appear to have a width smaller than that of the lower end of the body.  That is, the body is not shown as having a width greater than the upper edge 8 (see Fig. 1).  The width is greater than an upper portion, but not greater than the upper “edge”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body having a width intermediate said first lateral longitudinal edge and said second lateral longitudinal edge that is greater at the lower end than the upper edge, as recited in amended claim 7, must be shown or the feature(s) canceled from the claim(s).  It is noted that the drawings do show the body having a width at the lower end which is greater than a width at an upper portion, or at an upper end, but do not show a width greater than the “upper edge”. This objection may be overcome by amending claim 7, as discussed in the rejection under 112(b) below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “said body having a width intermediate said first lateral longitudinal edge and said second lateral longitudinal edge that is greater” (lines 10-11) is indefinite because it is unclear with respect to what it is “greater” (i.e. greater than what?).
	Claim 3 is indefinite because it depends upon a cancelled claim (claim 2 was cancelled). For purposes of examination, claim 3 will be interpreted as dependent upon claim 1.
Claim 7 is indefinite in reciting “said body having a width intermediate said first lateral longitudinal edge and said second lateral longitudinal edge that is greater at the lower end than the upper edge”, since the upper edge would appear to have a width at least as great as the body width (per Fig. 1 of application; see “upper edge” 8). The body does have a width which is greater than an upper portion of the body, at the narrowed region under the sleeves. Claim 7 should more clearly set forth the greater width of the lower end (for example relative to an “upper portion” or an “upper end” rather than an “upper edge”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (WO 2020/101391).
Choi discloses a protective bib as in claim 1, the bib configured to be donned by a child wherein the protective bib comprises: a body (cover part 120 and torso covering portion of wearing part 110; see Figs. 1-2 and English language translation page 3), said body being planar in manner (see Figs. 2-3), said body having a first side (shown in Fig. 2) and a second side (shown in Fig. 3), said body having an upper portion and a lower portion (upper and lower portions of the body shown in Fig. 2), said upper portion and said lower portion being contiguously formed (see Fig. 2 and translation pg. 3), said body having an upper end and a lower end (the regions considered to be the “upper end” and “lower end” are indicated in annotated figure below), said lower portion of said body having a first lateral longitudinal edge and a second lateral longitudinal edge (the right and left lateral edges as shown in Figs. 2-3); 
a first securing member (the longer coupling member 131 of coupling portion 130; see Fig. 3 and pg. 3) and second securing member (the shorter coupling member of coupling portion 130, which has buckle 132 attached thereto, shown in Figs. 2 and 3), said first securing member and said second securing member being located proximate said lower end of said body (see annotated figure below), said first securing member being proximate said first lateral longitudinal edge (see Fig. 3), said second securing member being proximate said second lateral longitudinal edge (see Fig. 3), said body having a width intermediate said first lateral longitudinal edge and said second lateral longitudinal edge that is greater (the width of the lower end of part 120 is greater than the width at the upper end; see Fig. 2), and wherein said lower end of said body is configured to extend a length so as to be operably coupled to an object in which the child is sitting (see Fig. 1) and wherein said first securing member (130/131) and said second securing member (130/132) are each formed with a first end secured to the lower end of the body (see Fig. 3 and annotated figure below) and a second end with a releasable fastener (the clips or buckles shown in Fig. 3 and described on page 3 of translation, see 5th full paragraph) and said first securing member and said second securing member are operably securable to each other via the releasable fasteners to secure said body over at least a portion of the object (Figs. 1-3; see English translation: Abstract on pg. 1, 2nd – 5th paragraphs on pg. 3, and lines 1-10 on pg. 4).


    PNG
    media_image1.png
    294
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    549
    media_image2.png
    Greyscale

Regarding claim 3, Choi discloses a first arm member (see sleeve of wearing part 110; Figs. 1-3) is configured to extend a full length of a first arm of the child wearing the protective bib (see long sleeve shown in Fig. 1; see 3rd full paragraph on translation pg. 3).
Regarding claim 4, the bib has a the neck aperture (at the top edge; Figs. 1-3) configured to be releasably secured around a child’s neck (see Fig. 3 and 3rd full paragraph on translation pg. 3).
Regarding claim 5, the lower portion of the body is placed in a horizontal position during wearing by the child (see Fig. 1).
Regarding claim 6, a second arm member is configured to extend a full length of a second arm of the child wearing the protective bib (see second long sleeve shown in Fig. 1).
Regarding claim 7, Choi discloses a protective bib configured to be worn by a child when the child is seated in a high chair wherein the protective bib comprises: a body (cover part 120 and torso covering portion of wearing part 110; see Figs. 1-2 and English language translation page 3), said body being planar in manner (see Figs. 2-3), said body being manufactured from an impenetrable material (see translation pg. 3, lines 30 and 37 disclosing the use of waterproof material), said body having a first side (shown in Fig. 2) and a second side (shown in Fig. 3), said body having a contiguously formed upper portion and a lower portion (upper and lower portions of the body shown in Fig. 2), 
said body having an upper edge (at the upper end of the bib) and a lower end (the lower end as indicated in annotated figure above), said lower portion of said body having a first lateral longitudinal edge and a second lateral longitudinal edge (see left and right lateral edges of the bib as shown in Figs. 2-3);
a first securing member (the longer coupling member 131 of coupling portion 130; see Fig. 3 and pg. 3) and second securing member (the shorter coupling member of coupling portion 130, which has buckle 132 attached thereto, shown in Figs. 2 and 3), said first securing member and said second securing member being located proximate said lower end of said body (see annotated figure above), said first securing member being proximate said first lateral longitudinal edge (see Fig. 3), said second securing member being proximate said second lateral longitudinal edge (see Fig. 3 and annotate figure above), said first securing member (130/131) and said second securing member (130/132) are each formed with a first end secured to the lower end of the body (see Fig. 3) and a second end with a releasable fastener (the clips or buckles shown in Fig. 3 and described on page 3 of translation, see 5th full paragraph), said body having a width intermediate said first lateral longitudinal edge and said second lateral longitudinal edge that is greater at the lower end than the upper edge (the width of the lower end of part 120 is greater than the width at the upper end/edge where the torso portion meets the sleeves; see Fig. 2);
 wherein the lower portion of said body is configured to be in a horizontal position when being worn by the child seated in the high chair so as to create a pocket that inhibits material from egressing therepast (see Fig. 1); and
wherein said first securing member (130/131) and said second securing member (130/132) are operably securable to each other via the releasable fasteners to secure said body over at least a portion of the high chair (Figs. 1-3; see English translation: Abstract on pg. 1, 2nd – 5th paragraphs on pg. 3, and lines 1-10 on pg. 4).
Regarding claim 8, the pocket of the lower portion of the body in a horizontal position inhibits material from contacting a lap area of the child (see Fig. 1, where the slack in the body forms a pocket between the table and the body of the child, thus functioning as claimed; see translation pg. 1 Abstract and Description; see pg. 2, 1st paragraph; see all of page 3).
Regarding claim 9, Choi discloses a first arm member and a second arm member are configured to extend a full length of a child’s arm wearing the protective bib (see sleeves shown in Fig. 1; see pg. 3, line 24 disclosing long sleeves).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO 2020/101391) in view of Yaghmai et al (US 2013/0161984).
Choi discloses a bib as claimed and discloses that it is made of waterproof material, but does not specify the particular material used.  Thus, Choi does not disclose that the body is manufactured from polyester, as in claim 10. Yaghmai et al disclose a bib for use with a high chair, similar to the bib of Choi. Yaghmai also discloses that the bib is made of waterproof material [0032], and discloses the use of polyester for the bib body [0032].  Polyester is a well known material conventionally used for bibs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bib body of Choi out of polyester since polyester is conventionally used for bibs as taught by Yaghmai, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose first and second securement members similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732